Citation Nr: 0403657	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002).


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In addition to service connection for the cause of the 
veteran's death, the appellant (the widow of the veteran) 
seeks entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  In that 
regard, the Board in the past had imposed a temporary stay on 
the adjudication of such claims.  That stay has now been 
removed.  Accordingly, the Board will proceed with appellate 
review of the issue of entitlement to Dependency and 
Indemnity Compensation pursuant to the provisions of 
38 U.S.C.A. § 1318(b).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

Regarding the issue of service connection for the cause of 
the veteran's death, the appellant argues that, while in 
service, the veteran suffered frostbite to both feet.  The 
residuals of this frostbite, it is argued, played a 
significant role in the development of arteriosclerotic heart 
disease which ultimately led to the veteran's death.

The Board notes that, at the time of the veteran's death on 
October 21, 2001, service connection was in effect for the 
residuals of frozen feet (right foot), evaluated as 
10 percent disabling; the residuals of frozen feet (left 
foot), evaluated as noncompensably disabling; and bilateral 
longitudinal arch strain, likewise evaluated as 
noncompensably disabling.  According to the Certificate of 
Death, the immediate cause of the veteran's death was cardiac 
arrhythmia, due to, or as a consequence of, arteriosclerotic 
heart disease.  Apparently, the veteran expired in the 
Emergency Room of Lourdes Hospital in Binghamton, New York.  
However, those records are not currently a part of the 
veteran's claims folder.  Nor is a report of the autopsy 
which was apparently performed in an attempt to determine the 
cause of the veteran's death.  Such records are arguably 
vital to a proper adjudication of the appellant's current 
claims.

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  The RO should attempt to obtain any 
and all records of treatment of the 
veteran at Lourdes Hospital in 
Binghamton, New York immediately prior to 
his death on October 21, 2001.  Such 
records should include a report of the 
autopsy conducted in an attempt to 
determine the cause of the veteran's 
death.  All such records, when obtained, 
should be incorporated in the veteran's 
claims folder.  The appellant should be 
requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  If the RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
In addition, the appellant and her 
representative should be informed of any 
such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Compliance 
requires that the appellant be notified, 
via letter, of any information and any 
medical or lay evidence not previously 
provided to the Secretary that is 
necessary to substantiate the claims.  A 
general form letter prepared by the RO 
not specifically addressing the issues on 
appeal is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the appellant and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) [see also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002)], they should be given the 
opportunity to respond.

3.  The RO should then review the 
appellant's claims for service connection 
for the cause of the veteran's death, and 
dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b).  Should the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for a 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




